Citation Nr: 1135516	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatters disease.

3.  Entitlement to a rating in excess of 10 percent for left knee Osgood-Schlatters disease.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2005 and February 2006 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent ratings for bilateral knee disabilities and denied service connection for PTSD respectively.  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for submission of additional evidence, to include Social Security Administration (SSA) records.  In July 2011 correspondence, the Veteran's attorney informed the Board that complete SSA records were unavailable.  He did, however, submit copies of some of the SSA records without a waiver of RO initial consideration.

As noted, a February 2006 rating decision denied service connection for PTSD.  The Veteran also has a psychiatric diagnosis of major depressive disorder.  In light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran's claim for service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), the matter on appeal is expanded to encompass all psychiatric diagnoses shown (and the issue is characterized to so reflect).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.


REMAND

At the outset, the most recent September 2010 supplemental statement of the case (SSOC) references VA treatment records for the period of September 26, 2006 through March 22, 2010.  The most recent VA treatment records associated with the Veteran's claims file are through January 2008.  As the case is being remanded anyway, the RO should print out and associate with the claims file VA treatment records from January 2008 to present.

Psychiatric disability:

The Veteran was diagnosed with PTSD and major depressive disorder by a VA psychiatrist in January 2008.  The Veteran has indicated both in statements and in testimony that his psychiatric disability is due to his military service.  He contends that the death of two of his friends in September 1967 led to his stress and depression.  Specifically, during the Travel Board hearing, the Veteran gave the names of three friends, one who lived near him and two who were classmates, each of whom was killed in Vietnam.  See Board Hearing Transcript, at 5-6, 7.  The Veteran testified that these deaths affected him at the time, although he did not seek treatment.  Board Hearing Transcript, at 11.  In August 2010, the RO's JSRRC PTSD coordinator did not attempt verification and found that the evidence was not adequate to concede that a stressful event significant enough to result in PTSD occurred.  However, given that the Veteran has now identified by name three individuals who he knew that were killed in Vietnam, the Board finds that this decision should be reconsidered.

Furthermore, as noted, the record reflects a psychiatric diagnosis of major depressive disorder.  As the RO has not developed or adjudicated the matter of service connection for such disability, it must also be addressed on remand.  

Bilateral knee disability:

At the Travel Board hearing the Veteran testified that his bilateral knee disability had increased in severity, and interfered with his activities of daily living.  He reported increased in instability and pain with movement.  Although his last VA examination was in March 2010, as the Veteran has alleged an increase in severity with some specificity, a new VA examination should be conducted.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Accordingly, the case is REMANDED for the following:

1. Regarding the matter of service connection for a psychiatric disorder other than PTSD, the RO should send the Veteran proper notice under the Veterans Claims Assistance Act of 2000 and provide him and his attorney the opportunity to respond.

2. The RO should ask the Veteran to identify all health care providers who have evaluated or treated him for any psychiatric disorder or his bilateral knee disability from January 2008 to the present (and provide releases for records of any private treatment), and then obtain records of such treatment from the identified providers.  Whether or not he responds, the RO should obtain updated reports of all VA treatment he has received for any psychiatric disorder and bilateral knee disability, to include associating the VA treatment records referenced in the most recent September 2010 SSOC.

3. The RO should attempt verification of the Veteran's alleged stressor events in service, specifically the deaths of the three friends whom he identified by name on pages 5 and 7 of the Board hearing transcript.  Additional information should be requested from the Veteran as deemed necessary.
 
4. If there is corroboration of the alleged stressor events, the RO should arrange for the Veteran to be examined by a psychiatrist to determine whether or not he has PTSD as the result of such stressor event(s).  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  If PTSD is diagnosed, the examiner should outline the symptoms and stressor that support the diagnosis.  If PTSD is not diagnosed, the examiner should provide a further opinion as to the Veteran's proper psychiatric diagnosis, and its likely etiology, specifically, whether it is related to event, injury, or disease in service, and also explain why the criteria for establishing a diagnosis of PTSD are not met.  The examiner must explain the rationale for all opinions given.

5. The RO should also arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected bilateral knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies (specifically include ranges of motion and testing for instability) should be completed.  All symptoms and functional limitations due to the service-connected bilateral knee disability should be described in detail, and the examiner should explain the rationale for all opinions.

6. The RO should then review the claims.  If any remain denied, the RO should issue an appropriate SSOC, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



